DETAILED ACTION
The office action is in response to original application filed on 4-22-21. Claims 1-19 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “a direct current (DC)-DC boost converter” in line 5, it should be a direct current DC-DC boost converter.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1-19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2010/0139743 to HADAR et al. (“HADAR”) in view of US 8,780,592 to Jones et al. (“Jones”).
Regarding claim 1, HADAR discloses a power generation system, comprising (figs. 2, 200): a first power source (first Solar cell); a second power source (Second solar cell); an inverter (240); and a control system (214) coupled to the first power source, the second power source, the inverter, and the DC-DC boost converter, wherein the control system comprises: a switching contactor (para; 0006, lines 17-21, e.g., double-pole double-throw relay and transistors) coupled to the first power source, the second power source, the inverter, and the DC-DC boost converter; and a controller (214) operatively coupled to the switching contactor and configured to control switching of the switching contactor to (para; 0026, lines 2-4, discharge controller 214 coupled between each solar module 208 and the 
But, HADAR does not discloses a direct current (DC)-DC boost converter;
However, Jones discloses a direct current (DC)-DC boost converter (fig. 2, 32);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify HADAR  by adding boost converter as part of its configuration as taught by Jones, in order to increase the output of DC voltage to provide enough voltage to the Grid.
Regarding claim 2, HADAR discloses the first power source comprises a photovoltaic (PV) power source (Solar Cell 201(1)….201(n)).
Regarding claim 3, HADAR discloses the second power source comprises an energy storage device (para; 0050, lines 20-21, voltage provider are a capacitor and a battery). 
Regarding claim 4, HADAR discloses the energy storage device comprises one or more capacitors (para; 0050, lines 20-21, voltage provider are a capacitor and a battery), one or more batteries, one or more superconducting magnetic energy storage devices, or combinations thereof.
Regarding claim 5, HADAR discloses the switching contactor comprises a double-pole-double-throw (DPDT) contactor (discharge controller may have one or more switchable connections (para; 0006, lines 17-21, e.g., double-pole double-throw relay and transistors).
Regarding claims 6and 11, HADAR discloses the switching contactor comprises a plurality of switches (fig. 4), a diode, or combinations thereof, wherein the plurality of switches comprises transistors (para; 0006, lines 17-21, e.g., double-pole double-throw relay and transistors), gate commutated thyristors, field effect transistors, insulated gate bipolar transistors, gate turn-off thyristors, static induction transistors, static induction thyristors, or combinations thereof.
Regarding claim 7, HADAR discloses all the claim limitation as set forth in the rejection of claims above.

However, Jones discloses the control system further comprises one or more sensors (Col. 3, line 1, output current sensor) coupled to the first power source, the second power source, and the controller, wherein the one or more sensors are configured to generate electrical signals (Col. 10, lines 7-9, can determine the output power of a photovoltaic module and generate control signals that control the switching frequency) indicative of output voltage levels of the first power source and the second power source.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify HADAR  by adding sensor as part of its configuration as taught by Jones, in order to control the output
Current from each PV module to provide enough voltage to the inverter.
Regarding claim 8, HADAR discloses to determine the one power source of the first power source and the second power source having the lower output voltage level (para; 0020, lines 14-16, to minimize the time that the solar module is not providing energy to the string bus and thus the solar array).

However, Jones discloses the controller is configured to compare the output voltage levels (Col. 10, lines 60-61, sampled power level is compared (84) to a threshold) of the first power source and the second power source
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify HADAR by adding power level compare system as part of its configuration as taught by Jones, in order to modifying the switching frequency and duty cycle of a DC-DC conversion.
Regarding claim 9, HADAR discloses the controller is configured to selectively connect the one power source of the first power source and the second power source (if one solar module not provides enough energy the double-pole double throw (DPDT) relay switch to the other solar module to provides energy to the string bus and fig. 4) to the inverter via the DC-DC boost converter if a difference (para; 0050, lines 4-7, voltage provider 538 is a device configured to change the potential difference between one of the solar module poles 330, 332 and the grounded frame terminal 534) between the output voltage levels of the first power source and the second power source is greater than a predefined tolerance value (if one solar module not provides enough energy the double-pole double 
Regarding claim 10, HADAR discloses a control system for a power generation system (figs. 2, 200) comprising a first power source (first Solar cell), a second power source (Second Solar cell), an inverter (240), and the control system comprising: a switching contactor (para; 0006, lines 17-21, e.g., double-pole double-throw relay and transistors) coupled between the first power source, the second power source, the inverter, and the DC-DC boost converter; and a controller operatively coupled to the switching contactor and configured to control switching of the switching contactor to (para; 0026, lines 2-4, discharge controller 214 coupled between each solar module 208 and the string bus 210): selectively connect one power source of the first power source and the second power source (if one solar module not provides enough energy the double-pole double throw (DPDT) relay switch to the other solar module to provides energy to the string bus and fig. 4) having a lower output voltage level (para; 0020, lines 14-16, to minimize the time that the solar module is not providing energy to the string bus and thus the solar array) among the first power source and the second power source to the inverter via the DC-DC boost converter; and selectively connect other power source of the first power source and the second power source directly to the inverter (fig. 4).

However, Jones discloses a direct current (DC)-DC boost converter (fig. 2, 32);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify HADAR  by adding boost converter as part of its configuration as taught by Jones, in order to increase the output of DC voltage to provide enough voltage to the Grid.
Regarding claim 12, HADAR discloses all the claim limitation as set forth in the rejection of claims above.
But, HADAR  does not discloses the control system further comprises one or more sensors coupled to the first power source, the second power source, and the controller, wherein the one or more sensors are configured to generate electrical signals indicative of output voltage levels of the first power source and the second power source.
However, Jones discloses the control system further comprises one or more sensors (Col. 3, line 1, output current sensor) coupled to the first power source, the second power source, and the controller, wherein the one or more sensors are configured to generate electrical signals (Col. 10, lines 7-9, can determine the output power of a photovoltaic module and generate control signals that control the switching frequency) indicative of output voltage levels of the first power source and the second power source.

Current from each PV module to provide enough voltage to the inverter.
Regarding claim 13, HADAR discloses the lower output voltage level (para; 0020, lines 14-16, to minimize the time that the solar module is not providing energy to the string bus and thus the solar array).
But, HADAR does not discloses controller is configured to compare the output voltage levels of the first power source and the second power source to determine the one power source of the first power source and the second power source having
However, Jones discloses controller is configured to compare (Col. 10, lines 60-61, sampled power level is compared (84) to a threshold) the output voltage levels of the first power source and the second power source to determine the one power source of the first power source and the second power source having
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify HADAR  by adding power level compare system as part of its configuration as taught by Jones, in order to modifying the switching frequency and duty cycle of a DC-DC conversion.
Regarding claim 14, HADAR discloses the controller is configured to selectively connect the one power source of the first power source and the second 
Regarding claim 15, HADAR discloses a method for operating a power generation system (figs. 2, 200) comprising a first power source (first Solar cell), a second power source (second Solar cell), an inverter (240), and determining a power source of the first power source and the second power source having a lower output voltage level by comparing the output voltage levels of the first power source with the second power source (para; 0020, lines 14-16, to minimize the time that the solar module is not providing energy to the string bus and thus the solar array); and selectively connecting: the power source having the lower output voltage level among the first power source and the second power source (if one solar module not provides enough energy the double-pole double throw (DPDT) relay switch to the other solar module to provides energy to the string bus and fig. 4) to the inverter via the DC-DC boost converter by controlling switching of a switching contactor (para; 0006, lines 17-21, e.g., double-pole double-throw relay 
But, HADAR does not discloses a direct current (DC)-DC boost converter; the method comprising: determining output voltage levels of the first power source and the second power source based on electrical signals received from one or more sensors coupled to the first power source and the second power source;
However, Jones discloses a direct current (DC)-DC boost converter (fig. 2, 32); the method comprising: determining output voltage levels of the first power source and the second power source based on electrical signals received from one or more sensors (Col. 3, line 1, output current sensor) coupled to the first power source and the second power source;
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify HADAR  by adding boost converter as part of its configuration as taught by Jones, in order to increase the output of DC voltage to provide enough voltage to the Grid.
Regarding claim 16, HADAR discloses the output voltage levels are open- circuit voltage level corresponding to the first power source and the second power source (para; 0021, lines 4-8, voltage provider may be used to increase the voltage potential between the grounded frame and the solar cells. This increased voltage 
Regarding claim 17, HADAR discloses the output voltage levels are estimated output voltage levels under load corresponding to the first power source and the second power source (para; 0021, lines 4-8, voltage provider may be used to increase the voltage potential between the grounded frame and the solar cells. This increased voltage potential increases the electric field pulling the charge buildup/leakage out of the solar modules and into the ground).
Regarding claim 18, HADAR discloses a difference between the output voltage levels of the first power source and the second power source (if one solar module not provides enough energy the double-pole double throw (DPDT) relay switch to the other solar module to provides energy to the string bus and fig. 4).
Regarding claim 19, HADAR discloses the power source having the lower output voltage level among the first power source and the second power source is connected to the inverter via the DC-DC boost converter if the difference is greater than a predefined tolerance value (if one solar module not provides enough energy the double-pole double throw (DPDT) relay switch to the other solar module to provides energy to the string bus and fig. 4).


Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ilic et al.US 2014/0169053 Al- A plurality of full bridge inverter stages, each having a primary node and a secondary node, each of said full bridge inverter stages having positive and negative node, each of said full bridge inverter stages having a voltage supporting device electrically connected in a parallel relationship between said positive node and said negative node and a direct current (DC) source connected between the positive and negative nodes; at least one stacked inverter phase, each stacked inverter phase having a plurality of said full bridge inverter stages.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836